



COURT OF APPEAL FOR ONTARIO

CITATION: Dibiase v. Spensieri Estate, 2014 ONCA 913

DATE: 20141219

DOCKET: C58739

Sharpe, van Rensburg and Pardu JJ.A.

BETWEEN

Anna Dibiase

Plaintiff (Appellant)

and

Estate
    of Michael Spensieri, deceased, by its Litigation Administrator

Maria
    Spensieri, Maria Spensieri personally, and
Michele Dibiase

Defendant (Respondent)

Richard Anka, for the appellant

Mauro Marchioni and Adam Justin Marchioni, for the
    respondent

Heard and released orally: December 17, 2014

On appeal from the judgment of Justice C.A. Gilmore of
    the Superior Court of Justice, dated April 3, 2014.

ENDORSEMENT

[1]

We do not agree that the motion judge erred in granting summary judgment
    dismissing the claim.

[2]

The statement of claim asserts a claim to reverse the 1988 conveyance on
    grounds of fraud. The statement of claim before the motion judge and before
    this court does not attack the 1996 quit claim conveyance executed by the
    appellant for the same parcel of land.

[3]

We see no basis to interfere with the motion judges finding, at paras. 41
    and 42, based on the appellants discovery evidence, that when she executed the
    1996 quit claim, her intention was to make the title reflect the true ownership
    as she understood it. Given that admission and finding, the claim to set aside
    the 1988 conveyance has no prospect of success.

[4]

Any other claim for damages is barred by the two-year limitation period.
    Fraudulent concealment could not toll or extend the limitation period after the
    appellant discovered the fraud in May 2004. Nor does the fact that the
    appellant only obtained the corroborating evidence of a hand-writing expert in
    2007, mean that her claim would only be discovered at that time. See
Lawless
    v. Anderson
2011 ONCA 102.

[5]

Accordingly, the appeal is dismissed.

[6]

The respondent is entitled to his costs of the appeal fixed at $15,000
    inclusive of disbursements and applicable taxes.

Robert J. Sharpe J.A.

K. van Rensburg J.A.

G. Pardu J.A.


